              Case 3:18-cv-05276-RSL Document 140 Filed 02/11/21 Page 1 of 4




 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
     SEAN WILSON, individually and on behalf of            No. 18-cv-5276-RSL
 7   all others similarly situated,
                                                           ORDER GRANTING FINAL
 8                                                         APPROVAL OF CLASS ACTION
                             Plaintiff,
                                                           SETTLEMENT
 9
             v.
10
     HUUUGE, INC., a Delaware corporation,
11

12                           Defendant.

13

14

15
             THIS MATTER came before the Court on Plaintiff’s Motion for Final Approval of Class
16
     Action Settlement. The Court has considered all papers and materials submitted by the parties in
17
     support of the proposed Settlement Agreement, including Plaintiff’s motions for preliminary and
18
     final approval of the Settlement Agreement and the declarations of Class Representatives, Class
19
     Counsel, and the Settlement Administrator. The Court held a Final Approval Hearing on
20
     February 11, 2021, at which the Court heard argument from counsel and allowed others to
21
     appear to voice their support for, or objection to, the Settlement. Based on all these materials and
22
     the statements at the Final Approval Hearing, the Court issues the following Order and Final
23
     Judgment:
24
             1.      Settlement Terms. All terms and definitions used herein have the same meanings
25
     as set forth in the Settlement Agreement.
26

27
      Order Granting Final Approval                                                 E DELSON PC
      of Class Action Settlement                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378
      CASE NO. 18-CV-5276-RSL - 1
                 Case 3:18-cv-05276-RSL Document 140 Filed 02/11/21 Page 2 of 4




 1              2.      Jurisdiction. The Court has jurisdiction over the Parties, the subject matter of the

 2   dispute, and all Settlement Class Members.

 3              3.      Class Certification. The Court confirms its certification for settlement purposes

 4   of the following Settlement Class under Rule 23(b)(3) of the Federal Rules of Civil Procedure:

 5              Washington residents (as reasonably determined by IP address information or other
                information furnished by Platform Providers) who played [Huuuge Casino, Billionaire
 6              Casino, Stars Slots, and any other game listed on Exhibit G of the Agreement] on or
                before preliminary approval of the settlement. 1
 7

 8   See Agreement § 1.33 (Dkt. 99-1). The Court also finds that this action meets all prerequisites of

 9   Rule 23 of the Federal Rules of Civil Procedure, including numerosity, commonality, typicality,

10   predominance, and superiority; that the Class Representatives are adequate representatives of the

11   Settlement Class; and that Class Counsel are adequate to represent the Settlement Class.

12              4.      Class Notice. The Settlement Administrator completed delivery of Class Notice

13   according to the terms of the Agreement, as preliminarily approved by the Court and

14   subsequently amended to extend certain deadlines. The Class Notice given by the Settlement

15   Administrator to the Class was the best practicable notice under the circumstances and was

16   reasonably calculated, under the circumstances, to apprise Settlement Class Members of the

17   pendency of the Action, their right to object to the Settlement or exclude themselves from the

18   Settlement Class, and to appear at the Final Approval Hearing. The Class Notice and the means

19   of disseminating the same, as prescribed by the Agreement, was appropriate and reasonable and

20   constituted due, adequate and sufficient notice to all persons entitled to notice. The Class Notice

21   and the means of disseminating the same satisfied all applicable requirements of the Federal

22   Rules of Civil Procedure, constitutional due process, and any other applicable law.

23

24
     1
             Excluded from the Settlement Class are (1) any Judge or Magistrate presiding over this action and
25   members of their families, (2) Defendant, Defendant’s subsidiaries, parent companies, successors,
     predecessors, and any entity in which Defendant or its parents have a controlling interest and their current
26   or former officers, directors, and employees, (3) persons who properly execute and file a timely request
     for exclusion from the settlement class, and (4) the legal representatives, successors or assigns of any such
27   excluded persons.
         Order Granting Final Approval                                                   E DELSON PC
         of Class Action Settlement                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                             Tel: 312.589.6370 • Fax: 312.589.6378
         CASE NO. 18-CV-5276-RSL - 2
                Case 3:18-cv-05276-RSL Document 140 Filed 02/11/21 Page 3 of 4




 1             5.    Settlement Approval. The Court hereby grants final approval to the Settlement

 2   and finds that the Settlement is, in all respects, fair, reasonable, and adequate, and in the best

 3   interests of the Settlement Class. The Court finds that the Settlement is within the authority of

 4   the Parties and the result of extensive, arm’s-length negotiations. The Parties are directed to

 5   proceed with the Settlement procedures specified under the terms of the Settlement Agreement

 6   and the Court’s order regarding final claims determinations, including payment and prospective

 7   relief.

 8             6.    Objections or Exclusions from Settlement Class. Class Members were given a

 9   fair and reasonable opportunity to object to the settlement. Two members of the Class have

10   timely and validly requested to be excluded from the Class and the Settlement. No objections

11   have been brought to the Court’s attention. Aside from the two Class Members who have been

12   excluded from the Class, this Order is thus binding on all Class Members and has res judicata

13   and preclusive effect in all pending and future lawsuits or other proceedings maintained by or on

14   behalf of Class Members with respect to the Released Claims.

15             7.    No Admission. Neither this Final Judgment nor the fact or substance of the

16   Settlement Agreement shall be considered a concession or admission by or against Defendant or

17   any other related party, nor shall they be used against Defendant or any other released party as an

18   admission, waiver, or indication with respect to any claim, defense, or assertion or denial of

19   wrongdoing or legal liability.

20             8.    Dismissal with Prejudice. Pursuant to the terms of the Settlement, the action

21   (including all individual claims and class claims) is hereby dismissed with prejudice on the

22   merits, without costs or attorney’s fees to any Party except as provided under the terms of the

23   Settlement Agreement, this Final Judgment, and the Court’s Order Granting Class Counsel’s

24   Motion for Award of Attorney’s Fees and Expenses and Issuance of Incentive Awards.

25             9.    Releases. This Order incorporates the Releases set forth in the Settlement

26   Agreement and makes them effective as of the Effective Date. All Settlement Class Members

27   who have not properly sought exclusion from the Settlement Class are hereby permanently
      Order Granting Final Approval                                                   E DELSON PC
      of Class Action Settlement                                     350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                          Tel: 312.589.6370 • Fax: 312.589.6378
      CASE NO. 18-CV-5276-RSL - 3
              Case 3:18-cv-05276-RSL Document 140 Filed 02/11/21 Page 4 of 4




 1   barred and enjoined from filing, commencing, prosecuting, intervening in, or participating (as

 2   class members or otherwise) in any lawsuit or other action in any jurisdiction based on the

 3   Released Claims, as set forth in the Settlement Agreement.

 4           10.     Attorneys’ Fees and Expenses. Pursuant to the Court’s Order Granting Class

 5   Counsel’s Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive

 6   Awards, the Court awards $1,625,000 million in attorneys’ fees and $27,487.04 in costs and

 7   expenses to Class Counsel.

 8           11.     Incentive Awards. Pursuant to the Court’s Order Granting Class Counsel’s

 9   Motion for Award of Attorneys’ Fees and Expenses and Issuance of Incentive Awards, the Court

10   awards $10,000 to Sean Wilson for his services as a Class Representative and awards $1,000 to

11   Heidi Hammer for her services as Class Representative.

12           12.     Continuing Jurisdiction. Without affecting the finality of the Final Judgment for

13   purposes of appeal, the Court retains continuing and exclusive jurisdiction over the Parties and

14   all matters relating to the Settlement Agreement, including the administration, interpretation,

15   construction, effectuation, enforcement, and consummation of the Settlement and this Order.

16

17   IT IS SO ORDERED.

18
             Dated this 11th day of February, 2021.
19

20

21                                                 ROBERT S. LASNIK
                                                   UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27
      Order Granting Final Approval                                                 E DELSON PC
      of Class Action Settlement                                   350 N LaSalle Street, 14th Floor, Chicago, IL 60654
                                                                        Tel: 312.589.6370 • Fax: 312.589.6378
      CASE NO. 18-CV-5276-RSL - 4
